DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ISIAH JERMAINE CORBETT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1654

                           [August 29, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 04CF008209A02.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, ––– So. 3d –––, 43 Fla. L. Weekly D970a,
2018 WL 2049668 (Fla. 4th DCA May 2, 2018) (en banc). We again certify
conflict with Cuevas v. State, 241 So. 3d 947 (Fla. 2d DCA 2018); Blount
v. State, 238 So. 3d 913 (Fla. 2d DCA 2018); Mosier v. State, 235 So. 3d
957 (Fla. 2d DCA 2017); Alfaro v. State, 233 So. 3d 515, 516 (Fla. 2d DCA
2017); and Burrows v. State, 219 So. 3d 910, 911 (Fla. 5th DCA 2017).

GERBER, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.